             Case 17-33203 Document 150 Filed in TXSB on 10/18/19 Page 1 of 9




                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

    In re:                                                       §
                                                                 §
    VENTECH ENGINEERS, L.P. et                                   §            Case No. 17-33203
    al.,1                                                        §
                                                                 §            Jointly Administered
                                DEBTORS.                         §
                                                                 §            (Chapter 7)

    TRUSTEE’S MOTION FOR ORDER PURSUANT TO BANKRUPTCY CODE
  SECTIONS 105(a) AND 363(b) AND BANKRUPTCY RULES 2002(b)(3) AND 9019
AUTHORIZING THE ESTABLISHMENT OF PROCEDURES TO COMPROMISE AND
                 SETTLE CERTAIN PREFERENCE CLAIMS

             Rodney D. Tow, the chapter 7 trustee (the “Trustee”) of the estate of Ventech Engineers,

L.P. et al., (the “Debtors”), files this motion (“Motion”) for entry of an order, pursuant to sections

105(a) and 363(b) of title 11 of the United States Code, 11 U.S.C. (“Bankruptcy Code”) and rules

2002(a)(3) and 9019 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”),

establishing certain procedures to compromise and settle certain preference claims arising under

Section 547 of the Bankruptcy Code (the “Preference Claims”). In support of the motion, the

Trustee, by and through their undersigned counsel, respectfully represent as follows:

                                          PRELIMINARY STATEMENT

             1.       Given the Debtors’ business, operational circumstances, and liquidity issues just

prior to commencement of the Debtors’ chapter 7 bankruptcy cases, among other reasons, several



1
             The names of the debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: Ventech Engineers L.P. (0943); Ventech Engineers LLC (7644); Ventech
             Fabrication Services LLC (6482); Ventech Engineers International LLC (5030); Ventech Energy LLC
             (1829); Ventech Engineers North America LLC (7325); Ventech Engineers USA LLC (7499); Ventech
             Vessel Fabricators LLC (6525); Ventech Global Projects, Inc. (9146); Ventech International Projects LLC
             (2187); Ventech Global Construction, LLC (0736); Ventech Modular Fabricators LLC (2960); Ventech
             Refining Solutions LLC (6454); Ventech Plant Constructors LLC (5107); Ventech Engineers & Fabricators,
             LLC (2106); Ventech Industrial Contractors, LLC (6482); Ventech XTL LLC (2500); and Ventech XTL
             Oklahoma City LLC (5549).



PREFERENCE CLAIM SETTLEMENT PROCEDURES MOTION                                                                   Page 1 of 9
        Case 17-33203 Document 150 Filed in TXSB on 10/18/19 Page 2 of 9




of Debtors’ vendors and customers are subject to preference claims. These claims cover a wide

range of values (from the several thousand to the several hundred thousand dollars) and are subject

to various defenses. The cost attendant to any protracted litigation undertaken to pursue these

claims, the cost attendant to seeking Court approval for each individual settlement proposal, and

the consequences of exposing publicly the Trustee’s decisions to settle certain claims for particular

amounts will diminish, or even destroy, the value of these claims and the Trustee’s ability to

effectively negotiate settlements to the benefit of Debtors’ estates.

       2.      By this Motion, the Trustee seeks to establish certain Preference Claim Settlement

Procedures (defined below) that will allow the Trustee to settle and compromise preference claims

with vendors and customers without the need for seeking additional Court authorization, subject

to oversight from key parties in interest in these cases. If adopted, the Preference Claim Settlement

Procedures will facilitate the expedient recovery and monetization of Preference Claims by sparing

the estates the expense, delay, and uncertainty that would be associated with seeking Court

approval for each preference claim settlement the Trustee might seek to enter into in these cases,

while preserving the ability of key parties in interest to challenge the reasonableness of the any

material settlements.

                                         JURISDICTION

       3.      This Court has subject matter jurisdiction to consider and determine this Motion

under 28 U.S.C. § 1334.

       4.      This is a core proceeding pursuant to 28 U.S.C. § 157(b).

       5.      Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       6.      The statutory predicates for the relief sought herein are sections 105(a) and 363(b)

of the Bankruptcy Code and Bankruptcy Rules 2002(a)(3), 6004(h) and 9019.




PREFERENCE CLAIM SETTLEMENT PROCEDURES MOTION                                              Page 2 of 9
        Case 17-33203 Document 150 Filed in TXSB on 10/18/19 Page 3 of 9




                                         BACKGROUND

       7.       On May 26, 2018 (“Petition Date”), the Debtors filed voluntary petitions for relief

under chapter 7 of the Bankruptcy Code and commenced Debtors’ chapter 7 cases.

       8.       Rodney D. Tow was appointed chapter 7 trustee for the Debtors’ estates on May

30, 2017.

       9.       On June 7, 2018, the Court approved the Trustee’s application to employ Diamond

McCarthy LLP as special litigation counsel to pursue potential litigation claims held by the

Debtors’ estates and Trustee against transferees of preferences and fraudulent transfers.

                                      RELIEF REQUESTED

       10.      The Trustee seeks entry of an order, pursuant to sections 105(a) and 363(b) of the

Bankruptcy Code and Bankruptcy Rules 2002(a)(3) and 9019 that establish the following

procedures to permit the Trustee to compromise and settle Preference Claims on an expedited basis

(“Preference Claim Settlement Procedures”). The Preference Claim Settlement Procedures

establish tiered notice requirements based upon the magnitude of the proposed settlement:

             a. Net Preference Claims less than $25,000. The Trustee will be free to exercise his
                discretion and can consummate any settlement as he deems appropriate without
                further notice.

             b. Net Preference Claims that are at least $25,000 but less than $250,000. The Trustee
                will provide to (i) Bank of America, N.A. and (ii) the United States Trustee (“Notice
                Parties”) electronic notice of all proposed settlements. The Notice Parties will have
                ten (10) business days to file an objection by electronic notice to Diamond
                McCarthy LLP to any proposed settlement. If no such objection is made, then the
                Trustee may consummate the settlement without any further notice. If an objection
                is made, then the Trustee shall file a motion pursuant to Bankruptcy Rule 9019.

             c. Net Preference Claims that are at least $250,000. The Trustee will file a motion
                pursuant to Bankruptcy Rule 9019.

       11.      For the purposes hereof, “Net Preference Claim” shall mean the aggregate of the

total transfers during the preference period less all applicable new value credit (i.e., credit for



PREFERENCE CLAIM SETTLEMENT PROCEDURES MOTION                                               Page 3 of 9
        Case 17-33203 Document 150 Filed in TXSB on 10/18/19 Page 4 of 9




subsequent unpaid invoices as well as invoices paid with otherwise avoidable transfers) and

appropriate credit for the ordinary course of business (“OCB”) defense. OCB credit shall be

calculated under either of the following approaches as determined by the Trustee: (i) the sum of

all transfers paying invoices within thirty (30) days of stated terms or (ii) the sum of all transfers

made within twenty (20) days earlier or later than the average days past invoice date of the parties

pre-preference period transactions.

                                      BASIS FOR RELIEF

       12.     Bankruptcy Rule 9019(a) provides that “[o]n motion by the trustee and after notice

and a hearing, the court may approve a compromise or settlement.” Fed. R. Bankr. P. 9019(a).

Under Bankruptcy Rule 9019(b), the Court may authorize the Trustee to settle certain classes of

controversies without requiring separate notice and hearing with respect to each separate

controversy.

       13.     Congress provided mechanisms in the Bankruptcy Code to encourage settlements.

“One of the goals of Congress in fashioning the Bankruptcy Code was to encourage parties in a

distress situation to work out a deal among themselves.” In re Mirant Corp., 334 B.R. 800, 811

(Bankr. N.D. Tex. 2005). “Compromises are favored in bankruptcy” because they minimize

litigation costs and further the parties’ interest in expediting the administration of a bankruptcy

case. In re Martin, 91 F.3d 389, 393 (3d Cir. 1996) (quoting 9 COLLIER ON BANKRUPTCY ¶

9019.03[1] (15th ed. Rev. 1993)).

       14.     Bankruptcy Rule 9019 governs the procedural requirements to be followed before

a settlement may be approved. Bankruptcy Rule 9019(a) provides in relevant part that: “[o]n

motion by the trustee and after notice and a hearing, the court may approve a compromise and

settlement.” FED. R. BANKR. P. 9019(a). Bankruptcy Rule 9019(a) empowers a bankruptcy




PREFERENCE CLAIM SETTLEMENT PROCEDURES MOTION                                               Page 4 of 9
        Case 17-33203 Document 150 Filed in TXSB on 10/18/19 Page 5 of 9




court to approve compromises and settlements if they are “fair and equitable and in the best interest

of the estate.” In re Cajun Elec. Power Coop., Inc., 119 F.3d 349, 355 (5th Cir. 1997); In re Foster

Mortgage Corp., 68 F.3d 914, 917 (5th Cir. 1995).

       15.     Court should approve a proposed settlement or compromise under Bankruptcy Rule

9019 if the settlement is within a range of reasonableness, fair and equitable, and in the best interest

of the bankruptcy estate. “In deciding whether a settlement of litigation is fair and equitable, a

judge in bankruptcy must make a well-informed decision, comparing the terms of the compromise

with the likely rewards of litigation.” In re Cajun Elec. Power Co-op., Inc., 119 F.3d 349, 356

(5th Cir. 1997) (citations omitted); see also Protective Committee for Independent Stockholders of

TMT Trailer Ferry v. Anderson, 390 U.S. 414 (1968); United States v. AWECO, Inc. (In re

AWECO, Inc.), 725 F.2d 293 (5th Cir. 1984); Rivercity v. Herpel (In re Jackson Brewing Co.), 624

F.2d 599 (5th Cir. 1980). Moreover, a bankruptcy court need not be convinced that the proposed

settlement is the best possible, but “need only conclude that the settlement falls within the

reasonable range of litigation possibilities somewhere above the lowest point in the range of

reasonableness.” In re Nutritional Sourcing Corp., 398 B.R. 816, 833 (Bankr. D. Del. 2008). The

Fifth Circuit has directed that, in determining whether to approve a proposed settlement, a

bankruptcy court should evaluate the following factors: (1) the probability of success in the

litigation, with due consideration for the uncertainty in fact and law, (2) the complexity and likely

duration of the litigation and any attendant expense, inconvenience and delay, and (3) all other

factors bearing on the wisdom of the compromise. In re Age Refining, Inc., 801 F.3d 530 (5th Cir.

2015); In re Jackson Brewing Co., 624 F.2d at 602.




PREFERENCE CLAIM SETTLEMENT PROCEDURES MOTION                                                Page 5 of 9
         Case 17-33203 Document 150 Filed in TXSB on 10/18/19 Page 6 of 9




         16.   Under Bankruptcy Rule 9019(b), after a hearing on such notice as the court may

direct, the court may fix a class or classes of controversies and authorize the trustee to compromise

or settle controversies with such class or classes without further hearing and notice.

         17.   Section 363(b) of the Bankruptcy Code provides in relevant part that the Trustee

may use property of a debtor’s estate other than in the ordinary course of business after notice and

hearing. 11 U.S.C § 363(b). The recoveries on the preference claims are property of the Debtors’

estates. See 11 U.S.C. § 541(a)(3).

         18.   Section 105(a) of the Bankruptcy Code provides in relevant part that “[t]he court

may issue any order, process, or judgment that is necessary or appropriate to carry out the

provisions of this title.” 11 U.S.C. § 105(a). The Trustee contends that the process for approving

settlements set forth in this Motion is appropriate for carrying out the provisions of Section 363(b)

and Bankruptcy Rule 9019.

         19.   Pursuant to the Order Authorizing Cash Collateral [ECF 105], Bank of America,

N.A., in addition to its first-priority replacement liens on any and all unencumbered property of

the Debtors, including litigation recoveries, has a super priority administrative expense claim for

the diminution of the value of its collateral since the Petition Date. As such, Bank of America,

N.A. has a vested interest in the recovery of the preference claims and is an appropriate Notice

Party.

         20.   Here, the establishment of the Preference Claim Settlement Procedures is supported

by a legitimate business justification because it seeks to monetize preference claims in as efficient

way as possible to preserve the greatest possible recovery for creditors.          Specifically, the

Preference Claim Settlement Procedures will (a) facilitate the Trustee’s prompt monetization of

Preference Claims; (b) minimize the administrative expense and procedural burdens associated




PREFERENCE CLAIM SETTLEMENT PROCEDURES MOTION                                              Page 6 of 9
        Case 17-33203 Document 150 Filed in TXSB on 10/18/19 Page 7 of 9




with obtaining approval of numerous settlements of Preference Claims, while preserving

fundamental checks on the reasonableness of such settlements; and (c) will protect the Trustee’s

bargaining position as he seeks to settle outstanding preference claims.

       21.      In furtherance of the relief requested herein, the Trustee also request that under

Bankruptcy Rule 2002(a)(3), the Court find that cause exists to limit notice of any settlement

entered into pursuant to the Preference Claim Settlement Procedures. Limiting notice will enable

the Trustee to promptly and efficiently enter into settlements.

       22.      Bankruptcy Rule 6004(h) provides that an order authorizing use of debtor’s

property other than cash collateral is stayed for a period of 15 days after entry of an order unless

the court otherwise orders. The Trustee respectfully submits that cause exists for the Court to wave

Bankruptcy Rule 6004(h) to the extent applicable due to the Trustee’s need to promptly begin

settling Preference Claims under the Preference Claim Settlement Procedures to expedite their

monetization.



                          [Remainder of Page Intentionally Left Blank]




PREFERENCE CLAIM SETTLEMENT PROCEDURES MOTION                                             Page 7 of 9
        Case 17-33203 Document 150 Filed in TXSB on 10/18/19 Page 8 of 9




                                        CONCLUSION

        WHEREFORE the Trustee respectfully requests this Court enter an order substantially in

the form attached hereto approving the Preference Claim Settlement Protocol and provide such

other relief as is just and property.

Dated: October 18, 2019
                                                  Respectfully submitted,

                                                  DIAMOND MCCARTHY LLP

                                           By:     /s/ Charles M. Rubio
                                                   Charles M. Rubio
                                                   TBA No. 24083768
                                                   crubio@diamondmccarthy.com
                                                   Brian Raymond Hogue
                                                   TBA No. 24094725
                                                   bhogue@diamondmccarthy.com
                                                   Two Houston Center
                                                   909 Fannin, 37th Floor
                                                   Houston, Texas 77010
                                                   (713) 333-5100 Telephone
                                                   (713) 333-5199 Facsimile




PREFERENCE CLAIM SETTLEMENT PROCEDURES MOTION                                       Page 8 of 9
        Case 17-33203 Document 150 Filed in TXSB on 10/18/19 Page 9 of 9




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion was filed

electronically with the Court on October 18, 2019, and caused to be served through the Court’s

CM/ECF system to all parties registered to receive electronic notice in this case.



                                                       /s/ Charles M. Rubio




PREFERENCE CLAIM SETTLEMENT PROCEDURES MOTION                                            Page 9 of 9
